Attachment to Advisory Action
The applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied because the After Final amendment filed as part of submission on July 25, 2022 cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under the pre-pilot practice.
The new limitation being added to Claim 1 (at line 12) narrows the overall scope of the claims, raising new issues and requiring further consideration and search by the examiner.  Moreover, Claim 14 is being added as a new claim without the cancellation of a corresponding number of claims.  New Claim 14 includes new limitations (at lines 8-9) that are now being presented for the very first time, which also raises new issues and requires further consideration and search.  Due to the complexity of these issues, a search and examination cannot be conducted within the limited amount of time authorized for this pilot.  Accordingly, the proposed amendment has not been entered.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896